Citation Nr: 9920345	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1939 to 
November 1945, from February 1946 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death.

In a March 1959 rating decision, the RO granted service 
connection and assigned a 100 percent disability rating for 
schizophrenic reaction, paranoid type effective from June 14, 
1957.  In July 1959, the RO reduced the evaluation to 70 
percent effective from September 26, 1959.  In a May 1964 
rating decision, the RO reduced the evaluation to 50 percent 
effective from August 1, 1964.  In a May 1966 rating 
decision, the RO reduced the evaluation to 30 percent 
effective from August 1, 1966.  A 30 percent disability 
rating for schizophrenia continued until the veteran's death.


FINDINGS OF FACT

1.  The cause of the veteran's death on February [redacted] 1996 was 
cardio-pulmonary arrest, essential benign hypertension, old 
cerebrovascular accident with left hemiparesis, and recurrent 
urinary tract infection.

2.  Service-connection for schizophrenia was in effect at the 
time of the veteran's death and a 30 percent disability 
rating was assigned.  This was the only disability for which 
service connection had been established.  

3.  Competent medical evidence linking the cause of the 
veteran's death to service or showing that the veteran's 
service-connected disability caused or contributed to the 
veteran's cause of death has not been presented.


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

The surviving spouse of a veteran who has died from a 
service-connected disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 1991).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for certain chronic diseases, such as hypertension 
and malignant tumors, on a presumptive basis when such is 
manifested to a degree of 10 percent disabling within one 
year following a veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(a).  A contributory cause 
of death is inherently one not related to the principal 
cause.  38 C.F.R. § 3.312(c).  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  Id.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(3).  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(4).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

An appellant claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more 
than just an allegation; an appellant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the appellant 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in- 
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Analysis

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that the 
medication prescribed to the veteran for his psychiatric 
problems caused him to have a CVA, and ultimately die.  The 
appellant also contends that the severity of the veteran's 
mental illness materially interfered with the treatment of 
his cardiovascular disease. 

In this case, the death certificate reflects that the veteran 
died in February 1996 from cardio-pulmonary arrest.  The 
underlying causes were essential benign hypertension, old 
cerebrovascular accident with left hemiparesis, and recurrent 
urinary tract infection.  

There is no competent medical evidence showing that essential 
benign hypertension, an underlying cause of the veteran's 
death, was incurred in service or was diagnosed within one 
year of the veteran's separation from service in June 1957.  
Service medical records are silent as to a diagnosis, 
complaint, and/or treatment of hypertension.  One month prior 
to discharge in April 1957, the veteran's blood pressure was 
120/80 and his cardiovascular system was normal.  
Hypertension was not diagnosed until many years after 
service.

Service medical records are also silent as to a diagnosis, 
complaint, or treatment for other cardiovascular disorders, a 
cerebrovascular disorder, or a urinary tract infection.  The 
April 1957 examination report for the Medical Board shows 
normal cardiovascular, vascular, and genito-urinary systems.  
Similarly, the post service medical records are also negative 
for evidence of these disabilities until many years after 
active service, and no medical opinion has been presented to 
relate them to active service.  Accordingly, the evidence 
does not show that the disabilities which led to the death of 
the veteran were related to active service.

During his lifetime, the veteran was treated and diagnosed 
with the following additional diseases:  degenerative joint 
disease, dementia, left lung pneumonia, history of rheumatoid 
arthritis, simple cyst on the right kidney, hyperlipidemia, 
extremity contractures, seborrheic dermatitis of the face and 
forehead, recurrent scabies, neurogenic bladder, and chronic 
recurrent folliculitis.  Service medical records are silent 
as to complaints, treatment, and/or diagnosis of these 
diseases.  There is no competent evidence showing that the 
veteran incurred them in-service or otherwise relating them 
to service.  To the extent that they are subject to a one-
year presumptive period, there is no medical evidence that 
shows they became manifest within one year from the date of 
separation.  There is no evidence that these diseases 
contributed singly or jointly with some other condition to 
cause the veteran's death.  38 C.F.R. § 3.312(a).

The Board also finds that the veteran's service-connected 
schizophrenia did not contribute substantially or materially 
to the cause of the veteran's death.  The VA treatment 
records, hospitalization records, and examination reports do 
not provide a medical nexus between the veteran's cause of 
death and the service-connected disability. 

The Board notes that the examiner of the medical evidence in 
November 1997 opined that the CVA was not due to the 
schizophrenia or to the medications that the veteran took for 
his psychiatric disorder.  The examiner further indicated 
that the veteran was known to have hypertension and that this 
was the more reasonable explanation for the CVA and his 
subsequent death.  The examiner reiterated that after a 
review of the veteran's chart, there was no indication that 
his service-connected condition contributed to his death.  
There are no medical opinions of record to the contrary.

The Board acknowledges the article submitted by the veteran 
in September 1998, which reports that stress can have adverse 
physical effects.  However, the article provides a general 
discussion of stress and its physical effects.  The Board 
finds that the article does not establish a nexus between 
service-connected schizophrenia and the cause of the 
veteran's death as it does not specifically relate to the 
veteran's circumstances, i.e. the veteran was not a civil 
servant in a very stressful occupation.  In fact, the 
ancillary evidence reflects that his psychiatric symptoms and 
any related stress decreased in his latter years, as 
reflected by the decreasing evaluations.

The Board acknowledges the lay statements submitted by the 
appellant, the veteran's daughter, and the appellant's 
sister.  The appellant and the veteran's daughter sincerely 
believe that the veteran's service-connected schizophrenia 
was directly related to his death.  However, as lay persons 
without medical knowledge, they are not competent to offer 
opinions or to make such conclusions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because the appellant has not submitted evidence 
of an etiological relationship between the veteran's cause of 
death and service, the Board finds that the appellant has not 
met her initial burden of presenting evidence of a well-
grounded claim.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In her December 1996 statement, 
the appellant indicated that a private doctor told the 
veteran that his medication must have affected his organs.  
The Board notes that in September 1997 correspondence, the RO 
requested that the appellant send information regarding the 
identified medical evidence.  However, the appellant did not 
submit any information.  Additionally, the RO requested 
medical records from Lakeland Air Force Base Hospital, and an 
April 1998 negative reply is of record indicating that no 
outpatient or inpatient records were found.  Accordingly, the 
Board finds that VA has met its duty to assist in the 
completion of the appellant's application under 38 U.S.C.A. 
§ 5103.

Accordingly, as there is no competent evidence establishing 
medical causation between the veteran's cause of death and 
his period service, the appellant's claim is implausible and 
not well-grounded.  Therefore, the claim must be denied. 38 
U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

